Exhibit 10.1

AMENDMENT NO. 1 TO INTELLECTUAL PROPERTY AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”) to the Intellectual Property Agreement
dated as of April 14, 2014 by and between Motorola Solutions, Inc., a Delaware
corporation (the “Seller”), and Zebra Technologies Corporation, a Delaware
corporation (the “Purchaser”) (as may be amended, modified or supplemented from
time to time in accordance with the terms thereof, the “IP Agreement”), is made
as of October 27, 2014 by and between the Seller and the Purchaser. Capitalized
terms used but not otherwise defined herein shall have the same meanings
ascribed to such terms in the IP Agreement.

W I T N E S S E T H  :

WHEREAS, pursuant to the IP Agreement, as part of the Purchaser’s acquisition of
the Business, the Seller has agreed to assign to the Purchaser Assignees, and to
license the Purchaser Licensees to use, certain of the Intellectual Property
owned, developed or used by the Seller Parties in the Business; and

WHEREAS, the parties desire to amend the IP Agreement on the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby,
subject to the conditions and other terms herein set forth, the Seller and the
Purchaser hereby agree as follows:

1. Amendment. The IP Agreement is hereby amended as follows:

(a) Section 1.1(kk) is hereby amended to replace “and (C) translation, ported
versions and modifications of any of the foregoing (collectively, “Software”)”
with “and translation, ported versions and modifications of any of the foregoing
(collectively “Software”).”

(b) Section 1.1(tt) of the IP Agreement is hereby amended and restated to read
in its entirety as follows:

“(tt) “Licensed IP” means the Licensed Copyrights, Licensed Copyright Materials,
Licensed Know-How, Licensed Patents, Licensed Software, Licensed Trademarks,
Non-Mobility Trademarks, and Licensed Other IP.”

(c) Section 1.1(xx) of the IP Agreement is hereby amended and restated to read
in its entirety as follows:

“(xx) “Licensed Software” means the Software owned or Licensable by any Seller
Party as of the Initial Closing Date that is or has been, on or prior to the
Initial Closing Date, (i) used in connection with the Business, (ii) used in
connection with the development of any product, service, or system in the
Business, or (iii) incorporated into any product, service, or



--------------------------------------------------------------------------------

system in the Business; provided that, for the avoidance of doubt, the Licensed
Software shall include the CLL, but does not include (I) the Assigned Software,
(II) Software developed or acquired by any Seller Party after the Initial
Closing Date or (C) Seller Group Software specifically licensed to the Purchaser
Group under another Transaction Agreement.”

(d) Section 1.1(fff) (definition of “Mobility Transition Period”) is hereby
amended and restated to read in its entirety as follows:

“(fff) Intentionally Omitted.”

(e) Section 1.1(hhh) of the IP Agreement is hereby amended by replacing “Section
2.2(d)(i)(B)” with “Section 2.2(d)(i)”.

(f) Section 1.1(iii) of the IP Agreement is hereby amended by replacing “Section
2.2(d(i)(B)” with “Section 2.2(d)(i)”.

(g) Section 1.1(vvv) of the IP Agreement is hereby amended and restated to read
in its entirety as follows:

“(vvv) “Purchaser Assignees” means one or more Persons designated by the
Purchaser to the Seller on or prior to the Initial Closing Date (including STI)
for purposes of purchasing, acquiring and accepting the Assigned IP owned by the
Seller or any other Seller Party, and all Ancillary IP Rights with respect
thereto, to be sold, assigned, transferred, conveyed, and delivered by the
Seller or any of such other Seller Parties, respectively, (i) to STI or
AirDefense, Inc. as set forth in this IP Agreement immediately following the
Merger, or (ii) such other Persons designated by Purchaser.”

(h) Section 1.1 of the IP Agreement is hereby amended to add the following new
subsections:

“(ggggg) “CLL” means proprietary Software owned by any Seller Party as of the
Initial Closing Date for administering or interfacing with the Software licensed
by Seller or any of its Affiliates from Flexera Software LLC, which proprietary
Software the Seller has historically referred to as the “Common Licensing
Layer.”

(hhhhh) “Foreign Seller Party” means a Seller Party that is not incorporated,
formed or organized under the Laws of the United States.”

 

2



--------------------------------------------------------------------------------

(i) Section 2.1(b)(i) of the IP Agreement is hereby amended and restated to read
in its entirety as follows:

“(i) Assignment. Effective as of immediately following the Merger, the Seller
hereby sells, assigns, transfers, conveys and delivers (and shall cause each
other Seller Party that is organized, formed or incorporated in the United
States to sell, assign, transfer, convey and deliver) all of its right, title,
and interest in and to (A) the Assigned IP (excluding the AIRDEFENSE Trademark)
owned by, respectively, the Seller or such other Seller Party, and all Ancillary
IP Rights with respect thereto, to STI and, effective as of immediately
following the Merger, the Purchaser shall cause STI to purchase, acquire and
accept the same from the Seller and such other Seller Parties and (B) the
AIRDEFENSE Trademark, and all Ancillary IP Rights with respect thereto, to
AirDefense, Inc., a Georgia corporation, and, effective as of immediately
following the Merger, the Purchaser shall cause AirDefense, Inc. to purchase,
acquire and accept the same from the Seller and such other Seller Parties.
Effective as of the applicable Closing Date, the Seller shall cause each other
Seller Party to sell, assign, transfer, convey and deliver all of its right,
title, and interest in and to the Assigned IP owned by such other Seller Party,
and all Ancillary IP Rights with respect thereto, to the applicable Purchaser
Assignee and, effective as of the applicable Closing Date, the Purchaser
Assignees hereby purchase, acquire and accept the same from such other Seller
Parties. The Seller hereby waives (and shall cause the other Seller Parties to
waive) any moral rights, including rights of attribution, integrity, and
disclosure, arising from all or any part of any Copyrights that constitute
Assigned IP, together with all claims for damages and other remedies asserted on
the basis of moral rights, and hereby sells, assigns, transfers, conveys, and
delivers (and shall cause the other Seller Parties to do the same) to the
Purchaser Assignees any waivers granted to any Seller Party of any such moral
rights.”

(j) Section 2.2(a) of the IP Agreement is hereby amended and restated to read in
its entirety as follows:

“(a) Patent License. Effective as of the Initial Closing Date, the Seller hereby
grants (and will cause each other Seller Party to grant following each
applicable Closing Date), to the Purchaser Licensees an irrevocable (except as
expressly set forth herein), perpetual, non-sublicenseable (except as expressly
set forth herein), fully paid-up, royalty-free, worldwide, non-transferable
(except as expressly set forth herein), non-exclusive license, under the
Licensed Patents:

(i) (A) to use the Licensed Patents in the operation of the Business and to
practice any methods, processes, and procedures in connection therewith and
(B) to make, have made, use, sell, offer for sale, import and otherwise dispose
of products, services, and systems that were designed, developed, manufactured,
distributed, offered for sale, sold, resold, supported, otherwise under
development, or provided, as of the

 

3



--------------------------------------------------------------------------------

applicable Closing Date, by the Seller Entities in connection with the Business
and to practice any methods, processes, and procedures in connection therewith,
and in each case of clauses (A) and (B), including with respect to all
Derivative Works and natural evolutions thereof; and

(ii) to make, have made, use, sell, offer for sale, import, and otherwise
dispose of (A) Smart Sensing Network Equipment and (B) the CLL.”

(k) Section 2.2(b) of the IP Agreement is hereby amended and restated to read in
its entirety as follows:

“(b) License of Non-Patent, Non-Trademark Licensed IP. Effective as of the
Initial Closing Date the Seller hereby grants (and will cause each other Seller
Party to grant, following each applicable Closing Date), to the Purchaser
Licensees an irrevocable (except as expressly set forth herein),
non-sublicenseable (except as expressly set forth herein), perpetual, fully
paid-up, royalty-free, worldwide, non-transferable (except as expressly set
forth herein), non-exclusive license, under the Licensed IP (other than
Trademarks and Patents):

(i) (A) to use such Licensed IP in the operation of the Business and to practice
any methods, processes, and procedures in connection therewith and (B) to make,
have made, use, sell, offer for sale, import, and otherwise dispose of products,
services, and systems that were designed, developed, manufactured, distributed,
offered for sale, sold, resold, supported, otherwise under development, or
provided, as of the applicable Closing Date, by the Seller Entities in
connection with the Business and to practice any methods, processes, and
procedures in connection therewith, and in each case of clauses (A) and (B),
including with respect to all Derivative Works and natural evolutions thereof;
and

(ii) to make, have made, use, sell, offer for sale, import, and otherwise
dispose of (A) Smart Sensing Network Equipment and (B) the CLL.

Clauses (i) and (ii) above are collectively referred to as the “Purchaser
Licensed Activities.” The license rights granted under this Section 2.2(b)
include:

(1) with respect to Licensed IP that constitutes Copyrights or copyrightable
materials (other than Software), the rights to reproduce, prepare Derivative
Works of, perform, display, and distribute such Copyrights and copyrightable
materials in connection with the Purchaser Licensed Activities; and

(2) with respect to Licensed IP that constitutes Software, the rights to
(I) use, reproduce, prepare Derivative Works of, perform, and

 

4



--------------------------------------------------------------------------------

display such Software in connection with the Purchaser Licensed Activities; and
(II) distribute such Software and Derivative Works of such Software in
connection with the Purchaser Licensed Activities (but in Source Code form,
solely as permitted pursuant to Section 2.2(f) and in accordance with Article
V).

For the avoidance of doubt, this Section 2.2(b) shall not constitute a license
to Trademarks.”

(l) Section 2.2(c)(i) of the IP Agreement is hereby amended to replace “(and
will cause each other Seller Party to grant, following each applicable Closing
Date, to the Purchaser Licensees)” with “(and will cause each other Seller Party
to grant), following each applicable Closing Date, to the Purchaser Licensees”.

(m) Section 2.2(d) of the IP Agreement is hereby amended and restated to read in
its entirety as follows:

“(d) Transitional Trademark License.

(i) License Grant. Effective as of the Initial Closing Date, the Seller hereby
grants (and will cause each other Seller Party to grant following each
applicable Closing Date) to the Purchaser Licensees for a period of seven
hundred thirty (730) days after the applicable Closing Date (the “Non-Mobility
Transition Period”), a fully paid-up, royalty-free, irrevocable (except as
expressly set forth herein), worldwide, non-transferable, non-exclusive license
to use any and all Retained Seller Trademarks (other than the Mobility
Trademarks and Licensed Trademarks) that are or have been, on or prior to the
Initial Closing Date, used in connection with the Business or any product,
service, or system in the Business (the “Non-Mobility Trademarks”) solely in
connection with the operation of the Business or with the exercise of the
licenses granted pursuant to Section 2.2(a) and Section 2.2(b), in a manner that
is the same or substantially similar to the manner in which the Seller Entities
used the Non-Mobility Trademarks in connection with the Business as of the
Initial Closing Date, including with respect to existing signs and stocks of
advertisements and promotional materials and items, inventory and packaging
included in the Acquired Assets (“Existing Stock”) containing any Non-Mobility
Trademark. Seller Excluded Products manufactured during the Non-Mobility
Transition Period that bear the Non-Mobility Trademarks will be treated as
Existing Stock under this Section 2.2(d), except to the extent a Purchaser
Licensee is separately sublicensed with respect to any such Non-Mobility
Trademark.

(ii) Purchaser Transition Efforts. Notwithstanding Section 2.2(d)(i), each
Purchaser Licensee shall use Reasonable Efforts to discontinue the use of,
exhaust, or otherwise dispose of, the Existing Stock after the Initial Closing
Date.”

 

5



--------------------------------------------------------------------------------

(n) Section 2.2(g) of the IP Agreement is hereby amended and restated in its
entirety to read as follows:

“(g) Acknowledgement. The Purchaser acknowledges and agrees that the licenses
granted under this Section 2.2 do not extend to Purchaser or any product, system
or service manufactured, sold, designed, distributed, or supported by Purchaser
directly or indirectly through any Purchaser Licensee, other than any Business
Activities for Seller Excluded Products or Smart Sensing Network Equipment.
Notwithstanding the foregoing, the licenses granted (and to be caused to be
granted) pursuant to Section 2.2(a) and Section 2.2(b) shall extend to Purchaser
(in addition to the Purchaser Licensees) and any product, system or service
manufactured, sold, designed, distributed, or supported by Purchaser directly or
indirectly through any Purchaser Licensee, solely with respect to the CLL.”

(o) Section 2.4(a) of the IP Agreement is hereby amended and restated in its
entirety to read as follows:

“(a) Termination of Third Party Contracts. The license rights granted pursuant
to this Agreement to the Purchaser Licensees under any Licensed IP that
constitutes Third-Party Intellectual Property, if any, are subject to the terms
and conditions of the Contracts applicable to such Licensed IP, and will
terminate upon (i) termination of such Contracts, or (ii) termination of the
Seller Parties’ right to sublicense the Purchaser Licensees under such
Contracts, in each case by the applicable third party licensor or sublicensor,
as applicable (and not by a Seller Party).”

(p) Section 2.4(d) of the IP Agreement is hereby amended and restated in its
entirety to read as follows:

“(d) Third-Party Trademarks. Except as otherwise expressly provided herein,
nothing in this IP Agreement confers on the Purchaser Licensees any right to use
any Trademarks owned by any Person other than the Seller Parties.”

(q) Section 2.5(d) of the IP Agreement is hereby amended to replace “within
ninety (90) days of the Initial Closing Date” with “within ninety (90) days
after the Initial Closing Date”.

(r) Section 6.1 of the IP Agreement is hereby amended by inserting a “.” at the
end of Section 6.1.

(s) Section 6.12 of the IP Agreement is hereby amended to replace

 

6



--------------------------------------------------------------------------------

“Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois 60601

United States of America

Facsimile: +1.312.558.5700

Email:    mcostigan@winston.com

                odavid@winston.com

Attention:    Matthew D. Costigan

                      Oscar A. David”

with

“Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois 60601

United States of America

Facsimile: +1.312.558.5700

Email:    mcostigan@winston.com

                odavid@winston.com

Attention:    Matthew D. Costigan

                      Oscar A. David”

(t) Schedule 1.1(j) (Assigned Know-How) of the IP Agreement is hereby amended to
add the invention disclosures set forth on Exhibit A attached hereto.

(u) Schedule 1.1(l) (Assigned Patents) of the IP Agreement is hereby amended and
restated in its entirety to read as set forth in Schedule 1.1(l) attached
hereto.

(v) Schedule 2.1(b)(iii)(F) (Additional Patents) of the IP Agreement is hereby
amended and restated in its entirety to read as set forth in Schedule
2.1(b)(iii)(F) attached hereto.

(w) Schedule 2.4(b) (Compliance With Third Party Contracts) of the IP Agreement
is hereby amended and restated in its entirety to read as set forth in Schedule
2.4(b) attached hereto.

(x) Schedule 2.4(d) (Third-Party Trademarks) of the IP Agreement is hereby
deleted in its entirety.

2. No Implied Amendments. Except as specifically amended by this Amendment, the
IP Agreement shall remain in full force and effect in accordance with its terms
and is hereby ratified and confirmed.

3. Effectiveness of Amendment. This Amendment shall be deemed to be a
modification to the IP Agreement in accordance with Section 6.10 of the IP
Agreement.

 

7



--------------------------------------------------------------------------------

4. Benefit of the Agreement. This Amendment shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns.

5. Headings. The headings used in this Amendment are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Amendment.

6. Governing Law. The Laws of the State of Delaware (without reference to its
principles of conflicts of law) shall govern the construction, interpretation
and other matters arising out of or in connection with this Amendment and its
schedules (whether arising in contract, tort, equity or otherwise).

7. Counterparts. The parties may execute this Amendment in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This Amendment is
effective upon delivery of one executed counterpart from each party to the other
party. The signatures of all parties need not appear on the same counterpart.
The delivery of signed counterparts by facsimile or email transmission which
includes a copy of the sending party’s signature(s) is as effective as signing
and delivering the counterpart in person.

8. References to Agreement. On and after the date hereof, each reference in the
IP Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the IP Agreement shall mean the IP Agreement as amended by this
Amendment.

[signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Amendment
No. 1 to the Intellectual Property Agreement to be executed as of the date first
above written.

 

MOTOROLA SOLUTIONS, INC. By:  

/s/ Michael Annes

Name:   Michael Annes Title:  

Senior Vice President,

Business Development

 

ZEBRA TECHNOLOGIES CORPORATION By:  

/s/ Michael Cho

Name:   Michael Cho Title:  

Senior Vice President,

Corporate Development